Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image generator, an information generator, a new image generator of claims 1-7 and an acquiring step, an image generation step, an information generating step, a control step, a new image generation step, a signal output step of claims 8-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 and 3 recite the elements an image generator, an information generator, a new image generator and claims 8-10 recite an acquiring step, an image generation step, an information generating step, a control step, a new image generation step, a signal output step that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows a recognition device 14 including an image generator 30, an information generator 32, and a new image generator (See Figure 4) such that the recognition device 14 may be a numerical control device or a processing device (See Specification at 4-5). Nonetheless, the written description fails 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claims 2-7 and 9-11 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 1 or 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US 2017/0308055).

With respect to claims 1 and 8, Hoshino teaches a method and a recognition device (control apparatus 70 of machine tool 1, fig.1) for recognizing display contents displayed on a display device of a machine tool (control apparatus 70 of machine tool 1, correctly recognizes the designated part of the 3D image workpiece being displayed, par.0090), comprising: 
an image generator (processing element of control apparatus 70 of machine tool 1, fig.1) configured to acquire a control signal for displaying an image on the display device, the control signal being output from a display control device of the machine tool (machining information inputted via control operation of the operator to operate an image displayed on the display 28, par.0049), and generate the image to be displayed on the display device, based on the acquired control signal (display control 22 of control apparatus 70 of machine tool 1, controls an image displayed on the display 28, par.0048-0049; wherein display control 22 of control apparatus 70 detects a pressed position on the display panel 45 and specifies a part of the machine tool selected by the operator on the basis of the pressed position, par.0070); and 
an information generator (processing element of control apparatus 70 of machine tool 1, fig.1) configured to recognize at least one of state and control content of the machine tool, contained in the image, and generate machine information (control apparatus 70 of machine tool 1, obtains content of an operation of the operator with respect to the image of the machine tool and generates an operation command for driving the machine tool corresponding to the content of the operation, par.0094).



With respect to claims 3 and 10, Hoshino teaches further comprising: a new image generator configured to generate a new image in which a display mode for at least one of the state and the control content of the machine tool is changed, based on the machine information (information control 20 of control apparatus 70 can magnify or reduce the three-dimensional image, move the three-dimensional image in a desired direction where a part to be displayed can be changed by linearly moving the image, or the direction of displaying can be changed by rotating the image, par.0084); and a display controller configured to generate and output a new control signal for displaying the new image (an image that displays driving or a stop of the auxiliary apparatus may be displayed so that the driven state or the stopped state of the auxiliary apparatus may be clear, par.0128, par.0130 and fig.16).

With respect to claim 4, Hoshino teaches wherein the recognition device (control apparatus 70 of machine tool 1) is a numerical control device that controls the machine tool (machine tool 1 is a numerical control type to perform machining on the basis of a machining program by moving a tool relative to the workpiece, fig.2).

With respect to claim 5, Hoshino teaches wherein the recognition device (control apparatus 70 of machine tool 1) is a processing device that is different from a numerical control device that controls the machine tool (includes a CPU).

With respect to claims 6 and 11, Hoshino teaches wherein the information generator is configured to output the machine information to a collection device 

With respect to claim 7, Hoshino teaches a system including the recognition device (control apparatus 70 of machine tool 1) and the collection device (storage 26), wherein the collection device is configured to collect the machine information generated based on the image displayed on the display device in each of a plurality of machine tools (control apparatus 70 stores machining information in storage 26, par.0050 and fig.1; machine tools, par.0003, plurality of tools, par.0123).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Maeda (US 2003/0233164), Ogawa et al. (US 2016/0320764), Tanaka et al. (US 2015/0091898).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 24, 2021